DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
Claim 13 recites, “the first side” which lacks antecedent basis.  It appears it should be changed to read, “a first side”.
Claims 14-20 are objected to since they depend from claim 13 and thus inherit the deficiencies therein.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowda et al. (US 10,186,477 – hereinafter, “Gowda”).
With respect to claim 13, Gowda teaches (In Fig 3) a method of assembling a POL module comprising: coupling a set of semiconductor devices (44, 45) to a dielectric sheet (48); forming a conductive layer (54) on the dielectric sheet; electrically coupling a first conductive plate (60, Col. 4, ll. 35-60) to the set of semiconductor devices (Via solder 62); applying an electrically insulative, thermally conductive first coating (82, Col. 6, ll. 7-18) to at least one of the first conductive plate (60) and a first heat sink (84), the first coating (82) defining a first thermal interface layer; and coupling the first heat sink (84) to the first conductive plate (60) with the first thermal interface layer (82) disposed therebetween (See Fig 3) and directly coupled to the first side (top side) of the first conductive plate (60, see Fig 3).  
With respect to claim 16, Gowda further teaches filling a gap defined between semiconductor devices (45) of the set of semiconductor devices with a dielectric filler material (64).
With respect to claim 17, Gowda further teaches coupling a second conductive plate (60 above 43) to the conductive layer (54, see Fig 3 where 60 is indirectly connected to 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Patil et al. (US 2021/0249359 – hereinafter, “Patil”).
With respect to claim 1, Gowda teaches (In Fig 3) a power overlay (POL) module comprising: a semiconductor device (45) having a first side (Top Side) and an opposing second side (Bottom Side); a dielectric sheet (48) having a first side (Top Side) coupled to the semiconductor device second side, and an opposing second side (Bottom Side), the dielectric sheet defining an aperture (56) therethrough; a conductive layer (54) disposed on the second side (Bottom side) of the dielectric sheet and electrically coupled (at 58) through the aperture to the semiconductor device second side (See Fig 3); a first conductive plate (84) having a first side (Top side), and an opposing second side (Bottom side) coupled to the first side (Top side) of the semiconductor device (45); a first heat sink (66) thermally coupled to the first side (Top Side) of the conductive plate; and a first thermal interface layer (86) directly coupled to the first side (Top side) of the first conductive plate (84, see Fig 3) and disposed between the first conductive plate (84) and the first heat sink (66, see Fig 3).  Gowda fails to specifically teach or suggest that the first conductive plate is an electrically conductive plate.  Patil, however, teaches a semiconductor package comprising an electrically conductive plate (135) between a second heat sink (130) and a first heat sink (140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patil with that of Gowda, such that the first conductive plate (84) of Gowda is an electrically conductive plate made of, for example, copper, as taught by Patil, since doing so would allow for the first conductive plate of Gowda to be made out of a cost effective, easy to fashion material.
With respect to claim 2, Gowda further teaches that the first thermal interface layer (86) is an electrically insulating, thermally conductive first coating (Col. 6, ll. 29-32) deposited on the first electrically conductive plate (See Fig 3).
With respect to claim 3, Gowda further teaches that the first thermal interface layer (86) is an electrically insulating, thermally conductive first coating (Col. 6, ll. 29-32) deposited on the first heat sink (66, see Fig 3).
With respect to claim 6, Gowda further teaches a second conductive plate (60) having a first side (Bottom side) coupled (indirectly) to the conductive layer (54), and an opposing second side (Top side, see Fig 3).
With respect to claim 7, Gowda further teaches a second heat sink (82) coupled to the second side (Top side) of the second conductive plate (60).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Patil and further in view of Yun et al. (US 2010/0255742 – hereinafter, “Yun”).
With respect to claims 4-5, Gowda as modified by Patil teaches the limitations of claim 2 as per above but fails to specifically teach or suggest the limitations of claims 4-5.  Yun, however, teaches a thermally conductive interface layer including a thermally conductive ceramic material and a liquid crystal polymer (¶ 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with that of Gowda, such that the first thermal interface layer of Gowda includes a thermally conductive ceramic and a liquid crystal polymer, as taught by Yun, since doing so would provide for a lightweight thermal interface layer (Abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Yun.
With respect to claims 14-15, Gowda teaches the limitations of claim 13 as per above but fails to specifically teach or suggest the limitations of claims 14-15.  Yun, however, teaches a thermally conductive interface layer including a thermally conductive ceramic material and a liquid crystal polymer (¶ 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with that of Gowda, such that the first thermal interface layer of Gowda includes a thermally conductive ceramic and a liquid crystal polymer, as taught by Yun, since doing so would provide for a lightweight thermal interface layer (Abstract).

Allowable Subject Matter
Claims 8-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all the limitations of the base claim and any intervening claims, and b) rewritten to overcome any claim objections.
With respect to claims 8-12, the allowability resides in the overall structure of the device as recited in dependent claim 8 and at least in part because claim 8 recites, “a second thermal interface layer disposed between the second conductive plate and the second heat sink”.
The aforementioned limitations in combination with all remaining limitations of claim 8 are believed to render said claim 8 and all claims dependent therefrom patentable over the art of record.

While Gowda as modified by Patil teaches the limitations of claim 7 as per above, Gowda fails to specifically teach or suggest the above-mentioned limitations of claim 8.  Further, the Examiner believes it would not be obvious to add another layer between the second conductive plate (60) and the second heat sink (82) since the second heat sink (82) is already a thermal interface layer and adding an additional layer would only increase the thickness as well as add additional thermal resistance to the device.

With respect to claims 18-20, the allowability resides in the overall structure of the device as recited in dependent claim 18 and at least in part because claim 18 recites, “applying an electrically insulating, thermally conductive second coating to at least one of the second conductive plate and a second heat sink, the second coating defining a second thermal interface layer; and coupling the second heat sink to the second conductive plate with the second thermal interface layer therebetween”.
The aforementioned limitations in combination with all remaining limitations of claim 18 are believed to render said claim 18 and all claims dependent therefrom patentable over the art of record.

While Gowda teaches the limitations of claim 17 as per above, Gowda fails to specifically teach or suggest the above-mentioned limitations of claim 18.  Further, the Examiner believes it would not be obvious to add another layer between the second conductive plate (60) and the second heat sink (82) since the second heat sink (82) is already a thermal interface layer and adding an additional layer would only increase the thickness as well as add additional thermal resistance to the device.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “As Applicant has noted for several responses, and without further reply from the Examiner or explanation, the element 84 of Gowda is not a "conductive plate", but rather is disclosed to be a ceramic insulator 84, that is, not electrically conductive.” (Present remarks page 6) the Examiner respectfully disagrees and notes that that element 84 of Gowda can correctly be considered a “conductive plate” as it provides thermal conduction between the semiconductor device (45) and the heat sink (66).  Even if one could find that element 84 is not conductive, Gowda has been modified by Patil such that the plate is electrically conductive.  Accordingly, Gowda or Gowda and Patil, combined, are believed to properly teach a conductive plate.
	With respect to the Applicants’ remarks to claim 1 that, “Even assuming, arguendo, the Examiner is correct in calling the insulator 84 a "conductive plate" (as inapposite as that may be), the insulator 84 does not have a side coupled with the semiconductor device 45. The insulator 84 is spaced from the semiconductor device 45 by at least the first thermal interface layer 82, heatspreader 60, and electrically conductive contact layer 62.” (Present remarks page 6) the Examiner respectfully notes that the opposing second side of the conductive plate (84) is indirectly coupled to the first side of the semiconductor device (45).
	With respect to the Applicants’ remarks to claim 13 that, “Regarding amended claim 13, Gowda in view of Patil does not reach the claims. Claim 13 calls for, inter alia, electrically coupling a first electrically conductive plate to the set of semiconductor devices.” (Present remarks page 7) the Examiner agrees and notes that the previous rejection to claim 13 has been withdrawn and replaced by the present rejection to claim 13 where claim 13 is believed to be fully anticipated by Gowda.
With respect to the Applicants’ additional remarks to the dependent claims 2-7, the Examiner respectfully notes that, since the remarks regarding independent claim 1 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835